DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-4, 6-10, 12-20 are pending with claims 5 and 11 cancelled and claims 3-4, 6, 9-10, 12-20 are withdrawn.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph [0061] recites “controller 324” that is not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacaze et al. (“Efficiency improvements of a double acting reciprocating magnetic refrigerator” Cryogenics, Elsevier, Kidlington, Gb, vol. 23, no. 8, August 1, 1983, pages 427-432).
Regarding claim 1, Lacaze discloses a method of realizing a ferroic response, the method comprising: applying a first conjugate field to a ferroic material in a non-singular-stepwise manner (see page 428, column 2; Figure 4; page 430, column 2 – page 431, column 1; Figures 7 and 8); and applying a second conjugate field to the ferroic material in a non-singular-stepwise manner (Figure 7 shows applied negative and positive conjugate fields in a non-singular-stepwise manner), wherein the non-singular-stepwise manner comprises one or more of: a linear ramping up to a peak with a single slope and a linear ramping down from the peak with a single slope of the first and second conjugate fields; an application of the first and second conjugate fields in a flattened sine wave pattern comprising a sine wave pattern in regions of minimal amplitude and flat patterns in regions of maximum amplitude; and an application of the first and second conjugate fields in multiple discrete increasing steps and multiple discrete decreasing steps (Figure 7b shows an application of the first and second conjugate fields in multiple discrete increasing steps with the steps interpreted as having a zero slope at about 1, 2 and 4 and multiple discrete decreasing steps with the discrete steps interpreted as steps with a zero slope at about 4, 2 and 1).
Regarding claim 2, Lacaze discloses the method according to claim 1, wherein the ferroic material comprises at least a magneto-caloric material and the first and second conjugate fields comprise at least magnetic fields (see page 428, column 2).
Regarding claim 7, Lacaze discloses a method of realizing a ferroic response, the method comprising: applying a first conjugate field to a ferroic material in a non-singular-stepwise manner (first applied field from about -4 to -6, Fig. 7a); applying a second conjugate field to the ferroic material in a non-singular-stepwise manner (second applied field from about -6 to 0); applying a third conjugate field to the ferroic material in a non-singular-stepwise manner (third applied field from 0 to about 6); and applying a fourth conjugate field to the ferroic material in a non-singular-stepwise manner (last applied field from about 6 to about 4; see page 428, column 2; Figure 4; page 430, column 2 – page 431, column 1; Figures 7 and 8), wherein the non-singular-stepwise manner comprises one or more of: a linear ramping up to a peak with a single slope and a linear ramping down from the peak with a single slope of the first and second conjugate fields; an application of the first and second conjugate fields in a flattened sine wave pattern comprising a sine wave pattern in regions of minimal amplitude and flat patterns in regions of maximum amplitude; and an application of the first and second conjugate fields in multiple discrete increasing steps and multiple discrete decreasing steps (Figure 7b shows an application of the first and second conjugate fields in multiple discrete increasing steps with the steps interpreted as having a zero slope at about 1, 2 and 4 and multiple discrete decreasing steps with the discrete steps interpreted as steps with a zero slope at about 4, 2 and 1).
Regarding claim 8, Lacaze discloses the method according to claim 7, wherein the ferroic material comprises at least a magneto-caloric material and the first, second, third and fourth conjugate fields comprise at least magnetic fields (page 428, column 2).
Response to Arguments
Applicant’s arguments, see Remarks page 13, filed 04/18/2022, with respect to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 
Applicant's arguments, see Remarks page 13, filed 04/18/2022, with respect to the drawings have been fully considered and they are persuasive except for paragraph [0061] which recites “controller 324” that is not in the drawings.
Applicant's arguments filed see Remarks pages 13-14, filed 04/18/2022, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1, 2, 5, 7, 8 and 11 in view of Lacaze have been fully considered but they are not persuasive. Applicant argues Lacaze does not teach “a linear ramping up to a peak with a single slope and a linear ramping down from the peak with a single slope of the first and second conjugate fields”, “an application of the first and second conjugate fields in a flattened sine wave pattern comprising a sine wave pattern in regions of minimal amplitude and flat patterns in regions of maximum amplitude” or “an application of the first and second conjugate fields in multiple discrete increasing steps and multiple discrete decreasing steps.”
This is not found persuasive because Lacaze discloses an application of the first and second conjugate fields in multiple discrete increasing steps and multiple discrete decreasing steps (Figure 7b shows an application of the first and second conjugate fields in multiple discrete increasing steps with the steps interpreted as having a zero slope at about 1, 2 and 4 and multiple discrete decreasing steps with the discrete steps interpreted as steps with a zero slope at about 4, 2 and 1). Therefore, Lacaze discloses one of the one or more applications of the first and second conjugate fields meeting the limitations as claimed.
Applicant’s arguments, see Remarks page 14-15, filed 04/18/2022, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1, 2, 5, 7, 8 and 11 in view of Muller have been fully considered and are persuasive.  The rejections in view of Muller have been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763